DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 and 13 are currently under examination. Claims 10-12, 14-19 and 21-23 are withdrawn from consideration. Claims 2 and 14 have been cancelled. Claims 1, 8-9 and 13 are amended. Claims 21-23 are newly added.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claims 1-9 and 13, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 7-15 of US 10, 662, 268 B2 stands.
Regarding claims 1-5, the rejection under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (CN 105085747 A, submitted by applicants in IDS), in view of Fernandes et al. (Polymer It., 2002, 51, 1301-1303) stands.

The allowable subject matter indicated in the previous office action dated on 02/10/2021 on page 10 is withdrawn because the elected species filed on 01/04/2021 does not read on the internal electron donor of Formula I recited in the instant claim 1 as show below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Previous Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 7-15 of US 10, 662, 268 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. US ‘268 teaches a catalyst comprising Mg, Ti, halogen and an internal electron donor having the formula (I) which corresponding to the instant claimed electron donor formula (I), A=pyridine ring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.

3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (CN 105085747 A, submitted by applicants in IDS), in view of Fernandes et al. (Polymer It., 2002, 51, 1301-1303).
Regarding claim 1, Wang et al. teach a catalyst component for olefin polymerization, comprising magnesium, titanium, halogen and bis(imino)pyridine internal electron donor, wherein the internal electron donor of formula (I) having the structure as shown below(1st donor) and an additional internal electron donor of diol ester compound (2nd donor)(claim 1):

    PNG
    media_image2.png
    343
    325
    media_image2.png
    Greyscale

As we see above, the electron donor taught by Wang et al. corresponds to the instant claimed internal donor, wherein X=N, except it is not mono(iminoacetyl)pyridine ligand as per applicant claim 1. 
Fernandes et al. teach replace a bis(imino)pyridine with 1-{6-[1-(2,6-didisopropylphenylimino)-ethyl]pyridine-2-yl}-ethanone (1) having the structure as shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

1) taught by Fernandes et al. corresponds to the instant claimed internal electron donor having the formula (I), wherein R1=methyl, R2=ethyl, R3-5=H, R=diisopropylphenyl and X=N.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the bis(imino)pyridine formula (I) of Wang et al. with the mono(imino)pyridine (1) taught by Fernandes et al to obtain the invention as specified in the claim 1, motivated by the fact that the presence of the acetyl group is expected to affect the activity of the catalyst both sterically and electronically since the more electronegative oxygen should modify the properties of the metal center (page 1301). 
Since both Wang et al. and Fernandes et al. teach catalysts for olefins polymerization, one would have a reasonable expectation of success.
Regarding claim 2, the internal donor taught by Wang et al. is preferably 2-10%wt (claim 8) and Ti 3.7%, Mg 24.8% and Cl 51.3% (Example 9) which is encompassed by the instant claim.
Regarding claims 3-5, as discussed above, the compound (1) taught by Fernandes et al. corresponds to the instant claimed internal electron donor having the formula (I), wherein R1=methyl, R2=ethyl, R3-5=H, R=diisopropylphenyl and X=N.
Regarding claims 21 and 23, as discussed above, the combined references of Wang et al. and Fernandes et al. teach the R group is a 

s 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Wang et al. and Fernandes et al. as applied to claim1 above, and further in view of Gao et al. (US 2005/0239636 A1).
Regarding claims 7-9 and 13, as discussed above, the catalyst taught by Wang et al. contains an internal electron donor having the formula (I) 1-15%wt (1st donor) and an additional electron donor such as diol ester 1-15%wt (2nd donor)(claim 8). The ratio of 1st donor to 2nd donor taught by Wang et al. overlaps the instant claimed ranges of molar ratio of 1: (0.05-20).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Although Wang et al do not specific disclose diol ester as per applicant claims 7-9, Gao et al. teach polymerization catalyst comprising 2,4-pentanediol dibenzoate having the structure as shown below ([0143]):

    PNG
    media_image4.png
    128
    372
    media_image4.png
    Greyscale

2,4-pentanediol dibenzoate taught by Gao et al. corresponds to applicant elected additional electron donor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include 2,4-pentanediol dibenzoate of Gao et al. with the catalyst composition taught by the combined references of Wang et al. and .
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/10/2021 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue since the metal center in Fernandes is iron, the teachings in Fernandes are applicable to the iron complex only.
The internal electron donor compound disclosed by Wang also independently serves as an internal electron donor. Therefore, one skilled in the art, reading Wang and Fernandes, would not have substituting the bis(imino)pyridine formula (I) of Wang with the mono(imino)pyridine (1) taught by Fernandes to obtain the internal electron donor compound to arrive at the claimed invention. 
Applicant also submits that the claimed invention exhibited unexpected features. The specification teaches that an internal electron donor as shown in Formula I (an imine compound with a ketone group) is added during the preparation of a catalyst, so as to form a new type of a catalytic polymerization reaction system. See Specification at 4. When this catalyst is used in olefin polymerization reaction, especially propene polymerization reaction, it not only exhibited a long-term high activity and a good hydrogen response, but also produces polymer having an adjustable isotactic index and a wide molecular weight distribution (Remarks, pages 12-13). 

In response to applicant's argument that Fernandes et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Wang et al. teach a catalyst component for olefin polymerization, comprising magnesium, titanium, halogen and bis(imino)pyridine internal electron donor, wherein the internal electron donor of formula (I) having the structure as shown below(1st donor) and an additional internal electron donor of diol ester compound (2nd donor)(claim 1):

    PNG
    media_image2.png
    343
    325
    media_image2.png
    Greyscale

As we see above, the electron donor taught by Wang et al. corresponds to the instant claimed internal donor, wherein X=N, except it is not mono(iminoacetyl)pyridine ligand as per applicant claim 1. 
1).
As we see above, the compound (1) taught by Fernandes et al. corresponds to the instant claimed internal electron donor having the formula (I), wherein R1=methyl, R2=ethyl, R3-5=H, R=diisopropylphenyl and X=N.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the bis(imino)pyridine formula (I) of Wang et al. with the mono(imino)pyridine (1) taught by Fernandes et al to obtain the invention as specified in the claim 1, motivated by the fact that the presence of the acetyl group is expected to affect the activity of the catalyst both sterically and electronically since the more electronegative oxygen should modify the properties of the metal center (page 1301). 
Since both Wang et al. and Fernandes et al. teach catalysts for olefins polymerization, one would have a reasonable expectation of success.
Fernandes et al. teach effect of the ligand on polymer for ethylene polymerization. Applicant’s arguments against the reference of Fernandes et al. are not found persuasive. 
Because, note that while Wang  et al. do not disclose all the features of the present claimed invention, Fernandes et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely 1-{6-[1-(2,6-didisopropylphenylimino)-ethyl]pyridine-2-yl}-1), and in combination with the references of Wang et al. and Gao et al, discloses the presently claimed invention as set forth in the office action mailed on 02/10/2021. 
As such, the rejection of claim 1 as set forth in the office action mailed 02/10/2021 is proper and stands.
The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732